DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-2, 4-9, 12-16, 18-20, 55-57, and 59 as amended 15 December 2020 are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms like “Ditch Witch” in ¶290, which is a trade name or a mark used in commerce, has been noted in this application. Such terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 59 is rejected under 35 U.S.C. 101 because, as drafted, the claimed “computer program product including computer executable code” includes embodiments a signal per se (see MPEP § 2106.03(I)).  Specifically, the claimed product, as drafted, does not exclude embodiments directed to a transitory signal that causes the control system to claimed system.  Accordingly, Claim 59 is not clearly directed to one of the statutory categories.  Claim 59 is therefore rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 18-20, 56, and 57, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 16, “the head of the tracking base” in line 4-5 lacks proper antecedent basis.  Clarification is required.  Claims 18-20 depending from Claim 16 are therefore rejected.
As per Claim 18, “the one or more tracking base sensors” in line 4 lacks proper antecedent basis.  Clarification is required.  Claims 19-20 depending from Claim 18 are therefore rejected.
As per Claim 18, “the one or more tracking target sensors” in line 4 lacks proper antecedent basis.  Clarification is required.  Claims 19-20 depending from Claim 18 are therefore rejected.

As per Claim 57, the preamble directs the claim to a “method”, but the body of the claim describes an apparatus as per line 3-13 and method steps as per line 14-17.  As a reminder, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (see MPEP § 2173.05(p)).  Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-9, 12-16, 18-20, 55-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US Pub. No. 2003/0208302) in view of Stathis (US Pub. No. 2011/0043515).

a) a robot (72) (Fig. 5; ¶102) having:
i) a robot base (71a) that undergoes movement relative to the environment (as per world reference frame 56) (Figs. 3, 5; ¶67-70, 102-103);
ii) a robot arm (6, 7) mounted to the robot base (71a), the robot arm (6, 7) including an end effector (8) mounted thereon for performing said interactions (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103);
b) a communications system (12, 32, 38, 40, 162b, 164, 166, 168) including a fieldbus network (38, 40, 164, 166, 168) (Figs. 2, 5, 9; ¶64-67, 102, 111);
c) a tracking system (12, 30, 32, 38, 164, 166, 168) (Figs. 2, 3, 5, 9; ¶65-71, 102-103, 111) including:
i) a tracking base (12, 38, 40, 164, 166, 168) positioned in the environment and connected to the fieldbus network (38, 40, 164, 166, 168) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and, 
ii) a tracking target (32) mounted to a component of the robot (72), wherein the tracking base (12, 38, 40, 164, 166, 168) is configured to detect the tracking target (32) to allow a position and/or orientation of the tracking target (32) to be determined (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and,
d) a control system (12) that:
i) communicates with the tracking system (12, 30, 32, 38, 164, 166, 168) via the fieldbus network (38, 40, 164, 166, 168) to determine the position and/or orientation of the tracking target (32) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and,
ii) controls the robot arm (6, 7) in accordance with the position and/or orientation of the tracking target (32) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111).

wherein the tracking base is configured to detect position and/or orientation of the tracking target is determined relative to the tracking base; and
wherein the control system communicates to determine the position and/or orientation of the tracking target relative to the tracking base; and
wherein the control system controls the robot in accordance with the position and/or orientation of the tracking target relative to the tracking base.
Stathis discloses a navigation and mapping system in which a master station (30/1814) tracks the position of a vehicle (1600/1812) (Figs. 1A, 16, 18; ¶162, 222).  The vehicle (1600/1812) includes a locating device (1602) that the master station (30/1814) uses to determine the relative position of the vehicle (1600/1812) (Figs. 16, 18; ¶184-191, 215, 398).  In this way, the system is configured for construction applications (¶398).  Like Lemelson, Stathis is concerned with vehicle tracking systems.
Therefore, from these teachings of Lemelson and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stathis to the system of Lemelson since doing so would enhance the system by adapting the system to perform construction applications.  Applying the teachings of Stathis to the system of Lemelson would adapt the tracking base and control system to determine position and/or orientation of the tracking target relative to the tracking base as per Stathis.

As per Claim 2, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 1.  Lemelson further discloses wherein the fieldbus network (38, 40, 164, 166, 168) is further coupled to:
a) robot arm actuators (as per “driving the arm 5 through desired motions” in ¶58);
b) a robot base actuator (as per operation of transportation system 71a in Fig. 5)

d) one or more sensors (as per “position, speed, and acceleration sensors” in ¶58).

As per Claim 4, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 1.  Lemelson further discloses wherein operation of the tracking system (12, 30, 32, 38, 164, 166, 168) and control system (12) are time synchronised (as per “timing signals” in ¶65-66, 98, 102, 111-112) via the fieldbus network (38, 40, 164, 166, 168).
Lemelson does not expressly disclose wherein the communications system includes: 
a) a fieldbus master; and,
b) one or more fieldbus slaves connected to the fieldbus master,
wherein the control system is connected to the fieldbus network as a fieldbus master and wherein the tracking system is connected to the fieldbus network as at least one fieldbus slave.
See rejection of Claim 1 for discussion of teachings of Stathis.  Stathis further discloses:
a) a fieldbus master (1814) (Fig. 18; ¶222); and,
b) one or more fieldbus slaves (1802) connected to the fieldbus master (1814) (Fig. 18; ¶222).
Therefore, from these teachings of Lemelson and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stathis to the system of Lemelson since doing so would enhance the system by adapting the system to perform construction applications.  Applying the teachings of Stathis to the system of Lemelson would adapt the tracking base and control system to determine position and/or orientation of the tracking target relative to the tracking base as per Stathis.

As per Claim 5, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 4.  Lemelson does not expressly disclose wherein the tracking system is a laser tracking system.
See rejection of Claim 4 for discussion of teachings of Stathis.  Stathis further discloses wherein the tracking system is a laser tracking system (¶162-163).


As per Claim 6, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 5.  Lemelson does not expressly disclose:
a) the tracking base includes:
i) a tracking head having:
(1) a radiation source arranged to send a radiation beam to the tracking target;
(2) a base sensor that senses reflected radiation; and,
ii) head angle sensors that sense an orientation of the tracking head; and,
b) the tracking target includes a reflector that reflects the radiation beam to the tracking base.
See rejection of Claim 5 for discussion of teachings of Stathis.  Stathis further discloses:
a) the tracking base (30/1814) includes:
i) a tracking head (4) (Fig. 1A; ¶162-163) having:
(1) a radiation source (2) arranged to send a radiation beam to the tracking target (1602) (Figs. 1A, 16; ¶162-163, 222);
(2) a base sensor (8) that senses reflected radiation (Figs. 1A, 16; ¶162-163, 215); and,
ii) head angle sensors (14) that sense an orientation of the tracking head (4) (Fig. 1A; ¶162-163); and,
b) the tracking target (1602) includes a reflector that reflects the radiation beam to the tracking base (30/1814) (Figs. 16, 18; ¶184-191, 215, 222, 398).
Therefore, from these teachings of Lemelson and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stathis to the 

As per Claim 7, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 6.  Lemelson does not expressly disclose wherein the control system:
a) receives sensor data from the tracking base indicative of measurements from the base sensor and head angle sensors via the fieldbus network; and,
b) determines the position and/or orientation of the tracking target relative to the tracking base using the sensor data.
See rejection of Claim 6 for discussion of teachings of Stathis.  Stathis further discloses wherein the master station (30/1814):
a) receives sensor data (as per 8) from the tracking base (30/1814) indicative of measurements from the base sensor (8) and head angle sensors (14) via the fieldbus network (as per network in Fig. 18) (Figs. 1A, 18; ¶162-163, 222); and,
b) determines the position and/or orientation of the tracking target (1602) relative to the tracking base (30/1814) using the sensor data (as per 8) (Figs. 1A, 16, 18; ¶162-163, 215, 222).
Therefore, from these teachings of Lemelson and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stathis to the system of Lemelson since doing so would enhance the system by adapting the system to perform construction applications.  

As per Claim 8, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 7.  Lemelson further discloses wherein for every clock cycle (as per loop at 122, 124 in Fig. 7) of the control system (12) (Figs. 2, 7; ¶65, 104-107), the control system (12):
a) receives data from the tracking base (12, 38, 40, 164, 166, 168) (Figs. 5, 7, 9; ¶102-103, 104-107, 111);

c) sends control signals to the robot arm (6, 7) based at least in part on the determined position (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103).
Lemelson does not expressly disclose wherein the data received from the tracking base is sensor data.
See rejection of Claim 7 for discussion of teachings of Stathis.
Therefore, from these teachings of Lemelson and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stathis to the system of Lemelson since doing so would enhance the system by adapting the system to perform construction applications.

As per Claim 9, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 6.  Lemelson does not expressly disclose wherein the tracking base includes at least one tracking head actuator that controls a tracking head orientation and wherein the control system controls the at least one tracking head actuator in response to movement of the tracking target so that the tracking head tracks the tracking target.
See rejection of Claim 6 for discussion of teachings of Stathis.  Stathis further discloses wherein the tracking base (30/1814) includes at least one tracking head actuator (as per “rotating and/or spinning” in ¶163) that controls a tracking head orientation (Fig. 1A; ¶163) and wherein the control system controls the at least one tracking head actuator (as per “rotating and/or spinning” in ¶163) in response to movement of the tracking target (1602) so that the tracking head (4) tracks the tracking target (1602) (Figs. 1A, 16; ¶163, 215).
Therefore, from these teachings of Lemelson and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stathis to the 

As per Claim 12, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 6.  Lemelson does not expressly disclose wherein the tracking target is configured to track the tracking base and wherein at least one of the tracking base and tracking target are connected via the fieldbus network as fieldbus slaves.
See rejection of Claim 6 for discussion of teachings of Stathis.  Stathis further discloses wherein the tracking target (1802) is configured to track the tracking base (1814) (Figs. 1A, 16, 18; ¶162, 222) and wherein at least one of the tracking base (1814) and tracking target (1802) are connected via the fieldbus network (NETWORK in Fig. 18) as fieldbus slaves (Fig. 18; ¶222).
Therefore, from these teachings of Lemelson and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stathis to the system of Lemelson since doing so would enhance the system by adapting the system to perform construction applications.

As per Claim 13, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 12.  Lemelson does not expressly disclose wherein the tracking target includes:
a) a target sensor that senses the radiation beam; and,
b) target angle sensors that sense an orientation of the target.
See rejection of Claim 12 for teachings of Stathis.
Stathis further discloses wherein the tracking target (1802) includes:
a) a target sensor (8) that senses the radiation beam (Figs. 1A, 18; ¶163, 222); and,
b) target angle sensors (6) that sense an orientation of the target (1602) (Figs. 1A, 16, 18; ¶163, 215, 222).


As per Claim 14, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 13.  Lemelson does not expressly disclose wherein the control system:
a) receives sensor data from the tracking target indicative of measurements from the target sensor and target angle sensors via the fieldbus network; and,
b) determines the orientation of the tracking target relative to the tracking base using the sensor data.
See rejection of Claim 13 for discussion of teachings of Stathis.  Stathis further discloses wherein master station (30/1814):
a) receives sensor data (as per 8) from the tracking target (1802) indicative of measurements from the target sensor (8) and target angle sensors (6) via the fieldbus network (NETWORK in Fig. 18) (Figs. 1A, 16, 18; ¶163, 215, 222); and,
b) determines the orientation of the tracking target (1802) relative to the tracking base (30/1814) using the sensor data (as per 8) (Figs. 1A, 16, 18; ¶163, 215, 222).
Therefore, from these teachings of Lemelson and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stathis to the system of Lemelson since doing so would enhance the system by adapting the system to perform construction applications.

As per Claim 15, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 14.  Lemelson further discloses wherein for every clock cycle (as per loop at 122, 124 in Fig. 7) of the control system (12) (Figs. 2, 7; ¶65, 104-107), the control system (12):

b) determines the position and/or orientation of the tracking target (32) (Figs. 5, 7; ¶102-103, 104-107); and
c) sends control signals to the robot arm (6, 7) based at least in part on the determined position (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103).
Lemelson does not expressly disclose wherein the data received from the tracking target is sensor data.
See rejection of Claim 14 for discussion of teachings of Stathis.
Therefore, from these teachings of Lemelson and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stathis to the system of Lemelson since doing so would enhance the system by adapting the system to perform construction applications.

As per Claim 16, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 9.  Lemelson does not expressly disclose wherein the tracking target includes at least one tracking target actuator that controls a tracking target orientation and wherein the control system controls the at least one tracking target actuator in response to movement of the tracking target so that the tracking target tracks the head of the tracking base.
See rejection of Claim 9 for discussion of teachings of Stathis.
Stathis further discloses wherein the tracking target (1802) includes at least one tracking head actuator (as per “rotating and/or spinning” in ¶163) that controls a tracking head orientation (Fig. 1A; ¶163) and wherein the control system controls the at least one tracking head actuator (as per “rotating and/or spinning” in ¶163) in response to movement of the tracking target (1602) so that the tracking target (1802) tracks the tracking base (30/1814) (Figs. 1A, 16; ¶163, 215).


As per Claim 18, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 16.  Lemelson does not expressly disclose wherein the tracking system further includes a tracking system controller that is connected to the fieldbus network as a further fieldbus slave and wherein the tracking system controller uses data derived from signals from the one or more tracking base sensors and the one or more tracking target sensors to:
a) control the tracking base and tracking target to perform mutual tracking; and,
b) determine a position and/or orientation of the tracking target relative to the tracking base and wherein the tracking system controller communicates with at least one of the tracking base and tracking target via the fieldbus network.
See rejection of Claim 16 for discussion of teachings of Stathis.  Stathis further discloses wherein the tracking system (Figs. 1A, 18) further includes a tracking system controller (as per controller module of laptop 18) that is connected to the fieldbus network (NETWORK in Fig. 18) as a further fieldbus slave (Figs. 1A, 18; ¶162-164, 222) and wherein the tracking system controller (as per controller module of laptop 18) uses data derived from signals from the one or more tracking base sensors (as per 8 in 1814) and the one or more tracking target sensors (as per 8 in 1802) (Figs. 1A, 16, 18; ¶163, 215, 222) to:
a) control the tracking base (1814) and tracking target (1802) to perform mutual tracking (Figs. 1A, 16, 18; ¶163, 215, 222); and,
b) determine a position and/or orientation of the tracking target (1802) relative to the tracking base (1814) (Figs. 16, 18; ¶184-191, 215, 398) and wherein the tracking system controller (as per 
Therefore, from these teachings of Lemelson and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stathis to the system of Lemelson since doing so would enhance the system by adapting the system to perform construction applications.

As per Claim 19, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 18.  Lemelson does not expressly disclose wherein the tracking system controller is provided in one of:
a) the tracking base;
b) the tracking target; and,
c) a control box remote from the tracking system.
See rejection of Claim 18 for discussion of teachings of Stathis.  Stathis further discloses wherein the tracking system controller is provided in one of:
a) the tracking base;
b) the tracking target; and,
c) a control box (18) remote from the tracking system (Figs. 1A, 18) (Figs. 1A, 16, 18; ¶163, 215, 222).
Therefore, from these teachings of Lemelson and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stathis to the system of Lemelson since doing so would enhance the system by adapting the system to perform construction applications.

As per Claim 20, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 19.  Lemelson does not expressly disclose 

b) receives base sensor data indicative of:
i) an orientation of the tracking head; and, 
ii) a distance between the target and the tracking base;
c) calculates a position and orientation of the tracking target relative to the tracking base using the base sensor data and the target sensor data; and,
d) provides position and orientation data indicative of the target position and orientation to the control system via the fieldbus network.
See rejection of Claim 19 for discussion of teachings of Stathis.  Stathis further discloses wherein the tracking system controller (as per controller module of laptop 18):
a) receives target sensor data (as per 8 in 1802) (Figs. 1A, 18; ¶163, 222);
b) receives base sensor data indicative of:
i) an orientation of the tracking head (4) (Fig. 1A; ¶162-163); and, 
ii) a distance (as per relative position) between the target (1802) and the tracking base (1814) (Figs. 16, 18; ¶184-191, 215, 222, 398);
c) calculates a position and orientation of the tracking target (1802) relative to the tracking base (1814) using the base sensor data (8 as per 1814) and the target sensor data (8 as per 1802) (Figs. 16, 18; ¶184-191, 215, 222, 398); and,
d) provides position and orientation data indicative of the target position and orientation to the control system (as per controller module of laptop 18) via the fieldbus network (NETWORK in Fig. 18) (Figs. 1A, 16, 18; ¶162, 184-191, 215, 222, 398)

As per Claim 55, the combination of Lemelson and Stathis teaches or suggests all limitations of Claim 1.  Lemelson further discloses wherein the fieldbus network (38, 40, 164, 166, 168) is at least one of: a) a wired network and, b) a wireless network (as per “local broadcasting hardware” in ¶111).


As per Claim 57, Lemelson discloses a method for performing interactions within a physical environment (as per world reference frame 56) using a system (12, 72) including a robot (72) (Figs. 2-3, 5; ¶64-70, 102-103) having:
a) a robot base (71a) that undergoes movement relative to the environment (as per world reference frame 56) (Figs. 3, 5; ¶67-70, 102-103); 
b) a robot arm (6, 7) mounted to the robot base (71a), the robot arm (6, 7) including an end effector (8) mounted thereon for performing said interactions (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103);
c) a communications system (12, 32, 38, 40, 162b, 164, 166, 168) including a fieldbus network (38, 40, 164, 166, 168) (Figs. 2, 5, 9; ¶64-67, 102, 111); and,
d) a tracking system (12, 30, 32, 38, 164, 166, 168) (Figs. 2, 3, 5, 9; ¶65-71, 102-103, 111) including:
i) a tracking base (12, 38, 40, 164, 166, 168) positioned in the environment and connected to the fieldbus network (38, 40, 164, 166, 168) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and,
ii) a target (32) mounted to a component of the robot (72), wherein at least the tracking base (12, 38, 40, 164, 166, 168) is configured to track the target (32) as the robot (72) moves to allow a position and/or orientation of the target (32) to be determined (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111) and wherein the method includes in a control system (12):

(2) controlling the robot arm (6, 7) in accordance with the position and/or orientation of target (32) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111).
In Lemelson, the position and/or orientation of the tracking target (32) is determined relative to assigned references frames (¶69, 102).  Lemelson does not expressly disclose:
wherein the tracking base is configured determine position and/or orientation of the target relative to the tracking base;
wherein the control system determines position and/or orientation of the target relative to the tracking base; and
wherein the control system controls the robot arm in accordance with the position and/or orientation of target relative to the tracking base.
Stathis discloses a navigation and mapping system in which a master station (30/1814) tracks the position of a vehicle (1600/1812) (Figs. 1A, 16, 18; ¶162, 222).  The vehicle (1600/1812) includes a locating device (1602) that the master station (30/1814) uses to determine the relative position of the vehicle (1600/1812) (Figs. 16, 18; ¶184-191, 215, 398).  In this way, the system is configured for construction applications (¶398).  Like Lemelson, Stathis is concerned with vehicle tracking systems.
Therefore, from these teachings of Lemelson and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stathis to the system of Lemelson since doing so would enhance the system by adapting the system to perform construction applications.  Applying the teachings of Stathis to the system of Lemelson would adapt the tracking base and control system to determine position and/or orientation of the tracking target relative to the tracking base as per Stathis.


a) a robot base (71a) that undergoes movement relative to the environment (as per world reference frame 56) (Figs. 3, 5; ¶67-70, 102-103);
b) a robot arm (6, 7) mounted to the robot base (71a), the robot arm (6, 7) including an end effector (8) mounted thereon for performing said interactions (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103);
c) a communications system (12, 32, 38, 40, 162b, 164, 166, 168) including a fieldbus network (38, 40, 164, 166, 168) (Figs. 2, 5, 9; ¶64-67, 102, 111); and,
d) a tracking system (12, 30, 32, 38, 164, 166, 168) (Figs. 2, 3, 5, 9; ¶65-71, 102-103, 111) including:
i) a tracking base (12, 38, 40, 164, 166, 168) positioned in the environment and connected to the fieldbus network (38, 40, 164, 166, 168) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and,
ii) a target (32) mounted to a component of the robot (72), wherein at least the tracking base (12, 38, 40, 164, 166, 168) is configured to track the target (32) as the robot (72) moves to allow a position and/or orientation of the target (32) to be determined (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111) and wherein the control system (12):
(1) communicates with the tracking system (12, 30, 32, 38, 164, 166, 168) via the fieldbus network (38, 40, 164, 166, 168) to determine the relative position and/or orientation of the target (32) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and,
(2) controls the robot arm (6, 7) in accordance with the relative position and/or orientation of target (32) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111).

wherein the tracking base is configured to determine position and/or orientation of the tracking target is determined relative to the tracking base; and
wherein the control system communicates to determine the position and/or orientation of the tracking target relative to the tracking base; and
wherein the control system controls the robot in accordance with the position and/or orientation of the tracking target relative to the tracking base.
Stathis discloses a navigation and mapping system in which a master station (30/1814) tracks the position of a vehicle (1600/1812) (Figs. 1A, 16, 18; ¶162, 222).  The vehicle (1600/1812) includes a locating device (1602) that the master station (30/1814) uses to determine the relative position of the vehicle (1600/1812) (Figs. 16, 18; ¶184-191, 215, 398).  In this way, the system is configured for construction applications (¶398).  Like Lemelson, Stathis is concerned with vehicle tracking systems.
Therefore, from these teachings of Lemelson and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stathis to the system of Lemelson since doing so would enhance the system by adapting the system to perform construction applications.  Applying the teachings of Stathis to the system of Lemelson would adapt the tracking base and control system to determine position and/or orientation of the tracking target relative to the tracking base as per Stathis.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Troy (US Pub. No. 2014/0376768) discloses a vehicle tracking system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664